Title: From James Madison to Patrick Henry, 25 March 1785
From: Madison, James
To: Henry, Patrick


Sir
Orange March 25th. 1785
In compliance with your Excellency’s letter of the 22 of Jany. the Gentlemen to whom it was addressed excepting Mr. Grimes had a meeting yesterday for the first time, when they took the subject of it into consideration and have directed me to inform you that they recommend for County Lieutenant of Orange John Spotswood Esqr for Lieutenant Colonel Commandant, John Lee Esqr. for first Major William White Esqr. and for the other major Francis Cowherd Esqr. these being all the field offices required for the Militia of this County.
I have the honor to be with the greatest res[pec]t. & esteem Yr. Excelly’s most obt. & hble servt.
J. Madison Jr.
